      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 1 of 18



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

GERARD CHIESA,

            PLAINTIFF,
v.                                    CIVIL ACTION NO.:

CONROY SIMBERG, P.A.,

          DEFENDANT.
_________________________/

                                  COMPLAINT

      Plaintiff, Gerard Chiesa, (hereinafter referred to as the “Plaintiff” or

“Chiesa”), by and through his undersigned attorney, sues defendant, Conroy

Simberg, P.A., (hereinafter, “Defendant” or “CS”) and alleges as follows:

                          JURISDICTION AND VENUE

      1.    Plaintiff brings this is an action to remedy discrimination on the basis

of race and national origin discrimination in the terms, conditions, and privileges

of Plaintiff’s employment in violation of Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et seq., Age Discrimination in Employment Act of

1967 (ADEA), 29 U.S.C. § 262 et seq., and Amendments (ADEAA), and the

Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes.

      2.    Declaratory, injunctive, and equitable relief is sought pursuant to 28


                                         1
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 2 of 18



U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

      3.     Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-

5(k) and Fed. R. Civ. P. 54.

      4.     This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

      5.     Plaintiff   has   complied   with   all   conditions   precedent   and

administrative remedies have been exhausted and jurisdiction is invoked pursuant

to 28 U.S.C. § 1331 and 42 U.S.C. § 2000e-5(f) and the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes. Plaintiff dual filed a

Charge of Discrimination with the Florida Commission on Human Relations

(“FCHR” No.: 201916778) and the United States Equal Employment Opportunity

Commission (“EEOC” No.: 15D201900145) on November 14, 2018. On May 13,

2019, more than 180 days lapsed since the charge was filed and the FCHR had not

concluded its investigation nor made a determination as required pursuant to Fla.

Stat. § 760.11(3). Plaintiff requested and the EEOC mailed a Right to Sue notice

on July 10, 2019, which was not received until on or about July 15, 2019.

                                     PARTIES

      6.     Plaintiff is a 61 year old Caucasian male and a citizen of the State of


                                          2
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 3 of 18



Florida and a resident of Escambia County who resides in Pensacola, Florida.

Plaintiff worked for defendant as a litigation attorney from his hire on or about

March 2011, until his unlawful termination on October 2, 2018.

      7.     Defendant, Conroy Simberg, is a for profit Company which provides

legal services in the United States and Florida. Defendant is an employer within

the meaning of Title VII, the FCRA and the ADEA as it employs in excess of 20

employees.

                                 FACTS

      8.     Plaintiff is a 61 year old Caucasian male.

      9.     Plaintiff was employed by Defendant in its Pensacola, Florida office

as a litigation attorney from March 2011, until his unlawful termination on October

2, 2018.

      10.    During Plaintiff’s seven (7) years with Defendant, he had not been the

subject of any disciplinary action and performed the duties and responsibilities of

his position in a more than satisfactory manner.

      11.    In 2016, Plaintiff was tasked with handling about 5-7 cases from a

new insurance carrier, USAA.

      12.    Plaintiff was initially the only attorney in Defendant’s Pensacola

office handling USAA cases.

      13.    Additional USAA cases began coming into the office in greater


                                          3
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 4 of 18



volume in addition to the ones assigned directly to Plaintiff from USAA adjuster

Mary Petrie.

      14.       Plaintiff achieved many successful verdicts for USAA which resulted

in continued assignment of new cases from USAA.

      15.       When Plaintiff’s original legal assistant left the firm, Defendant

assigned Ms. Holly Wynn to assist Plaintiff.

      16.       Ms. Wynn had no prior experience working as a legal assistant, but

Plaintiff worked closely with her to ensure that she was performing her tasks

successfully.

      17.       Between 2017 and 2018, more than three fourths of Plaintiff’s case

load consisted of USAA cases.

      18.       At no time prior to Plaintiff’s termination was he notified by

Defendant that his work on the USAA cases was anything but satisfactory.

      19.       Further, at no time was Plaintiff ever informed, by Defendant or

USAA, that either believed that he was overwhelmed and was not to be assigned

any more USAA cases.

      20.       In the summer of 2017, Ms. Wynn reported that an attorney, which

she was friends with outside of the workplace, in the Pensacola office had tried to

kiss her and was sending her text messages and songs.

      21.       Lori Ryders, the firm’s administrator, discussed the situation with Ms.


                                            4
       Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 5 of 18



Wynn.

       22.   Ms. Wynn initially did not want to pursue the matter, but in August

2017, Ms. Wynn changed her mind and asked that the matter be investigated.

       23.   Defendant wanted Ms. Wynn to sign an agreement that she would not

bring claims against Defendant for sexual harassment.

       24.   Ms. Wynn refused to sign this agreement and Defendant soon

thereafter retaliated against her through intimidation and purposely not providing

her help despite the extreme volume of cases she was handling as Plaintiff’s legal

assistant.

       25.   Not only did Ms. Wynn request help from Defendant and was refused,

Plaintiff also requested help.

       26.   Because the sexual harassment continued even after Ms. Wynn had

reported it to Defendant, Plaintiff called the Defendant’s senior partner and

informed him about everything that was going on in our Pensacola office

specifically the way Ms. Wynn was being mistreated and overworked.

       27.   Within a week of voicing his concerns of harassment and retaliation,

disparaging emails were sent by Defendant to USAA adjusters about Plaintiff.

       28.   Plaintiff again informed Defendant’s senior partner, yet that didn’t

stop anything.

       29.   Things got exponentially worse for Plaintiff and Ms. Wynn, who was


                                        5
        Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 6 of 18



ultimately terminated on June 25, 2018.

        30.   After Ms. Wynn’s termination, Defendant proceeded to systematically

reduce Plaintiff’s case load to point it had been reduced from approximately 85

cases in March 2018, down to 34 cases by September 2018.

        31.   Defendant continued to reassign USAA cases from Plaintiff until

October 2, 2018, Plaintiff had no more cases to work on and was terminated.

        32.   During this period of reassignment, Defendant never advised Plaintiff

that his work was in any way unsatisfactory or that USAA was unsatisfied with his

work.

        33.   In the seven years Plaintiff was employed by Defendant he received

only excellent reviews.

        34.   Plaintiff’s billing hours had never been questioned prior to his

termination and his last review, which was done in January of 2018, he was given

stellar reviews along with the largest raise they ever offered him.

        35.   All of the attorney’s that Plaintiff’s remaining cases went to in the

office were approximately 25 plus years younger than Plaintiff and had little or no

litigation experience.

        36.   In July of 2018, Defendant’s senior partner told Plaintiff that he was

not getting any younger and that nobody passes the microscope test.

        37.   After Plaintiff reported the continued hostile, discriminatory and


                                          6
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 7 of 18



retaliatory treatment of Ms. Wynn, Defendant targeted and retaliated against

Plaintiff for engaging in a protected activity and further discriminated against him

because of his age.

                              FIRST CAUSE OF ACTION
                               (RETALIATION – TITLE VII)

      38.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 37 of this complaint with the same force and effect as if set

forth herein.

      39.       This is an action to remedy retaliation by the Defendant in violation of

the Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq., the Civil Rights Act of 1991.

      40.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      41.       At all times material hereto, Defendant was an employer within the

meaning of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991, as the Defendant employed more than

15 employees.

      42.       Because Plaintiff reported the continued hostile, discriminatory and

retaliatory treatment of Ms. Wynn, Defendant targeted and retaliated against

Plaintiff for engaging in this protected activity.
                                            7
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 8 of 18



      43.    Defendant proceeded to systematically reduce Plaintiff’s case load to

point it had been reduced from approximately 85 cases in March 2018, down to 34

cases by September 2018.

      44.    Defendant continued to reassign USAA cases from Plaintiff until on

October 2, 2018, Plaintiff had no more cases to work on and was terminated.

      45.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      46.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991,

and such action clearly constituted a prohibited employment practice, contrary to

the public policy of Title VII.

      47.     As a result of the Defendant’s violations of the Title VII, the Plaintiff

has been substantially damaged, in that he has lost wages, associated job benefits;

and in addition, he has sustained compensatory damages, based upon emotional

distress, associated with the wrongful, unlawful and retaliatory demotion that lead

to his discharge from Defendant’s employment.

      48.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been


                                          8
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 9 of 18



experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      49.       Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      50.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.

                            SECOND CAUSE OF ACTION
                               (RETALIATION – FCHR)

      51.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 37 of this complaint with the same force and effect as if set

forth herein.

      52.       This is an action to remedy retaliation by the Defendant in violation of

the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes.

      53.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the Florida Civil Rights Act of 1992, as amended, Chapter

760 et seq., Florida Statutes.

      54.       At all times material hereto, Defendant was an employer within the
                                             9
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 10 of 18



meaning of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

      55.    Because Plaintiff reported the continued hostile, discriminatory and

retaliatory treatment of Ms. Wynn, Defendant targeted and retaliated against

Plaintiff for engaging in this protected activity.

      56.    Defendant proceeded to systematically reduce Plaintiff’s case load to

point it had been reduced from approximately 85 cases in March 2018, down to 34

cases by September 2018.

      57.    Defendant continued to reassign USAA cases from Plaintiff until on

October 2, 2018, Plaintiff had no more cases to work on and was terminated.

      58.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      59.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes, and such action clearly

constituted a prohibited employment practice, contrary to the public policy of the

FCRA.

      60.     As a result of the Defendant’s violations of the Florida Civil Rights

Act of 1992, the Plaintiff has been substantially damaged, in that he has lost wages,


                                           10
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 11 of 18



associated job benefits; and in addition, he has sustained compensatory damages,

based upon emotional distress, associated with the wrongful, unlawful and

retaliatory demotion that lead to his discharge from Defendant’s employment.

      61.       As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      62.       Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      63.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                                  THIRD CAUSE OF ACTION
                                 (AGE DISCRIMINATION – FCHR)

      64.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 37 of this complaint with the same force and effect as if set

forth herein.

      65.       This is an action to remedy discrimination on the basis of Plaintiff’s

age in the terms, conditions, and privileges of his employment with Defendant in
                                            11
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 12 of 18



violation of national origin in violation of Florida Civil Rights Act of 1992, as

amended, Chapter 760 et seq., Florida Statutes.

      66.    At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the Florida Civil Rights Act of 1992, as amended, Chapter

760 et seq., Florida Statutes.

      67.    At all times material hereto, Defendant was an employer within the

meaning of national origin in violation of the Florida Civil Rights Act of 1992, as

amended, Chapter 760 et seq., Florida Statutes, as the Defendant employed more

than 20 employees.

      68.    Plaintiff is a 61 year old Caucasian male.

      69.    Plaintiff is a highly qualified defense litigation attorney with more

than 30 years of defense litigation experience.

      70.    While employed with Defendant, Plaintiff performed the duties and

responsibilities of his position in a more than satisfactory manner.

      71.    In July of 2018, Defendant’s senior partner told Plaintiff that he was

not getting any younger and that nobody passes the “microscope test”.

      72.    All of the attorney’s that Plaintiff’s remaining cases went to in the

Pensacola office were approximately 25 plus years younger than him and had little

or no litigation experience.




                                         12
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 13 of 18



      73.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s discrimination

against him for engaging in a protective activity.

      74.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes.

      75.     As a result of the Defendant’s violations of the Florida Civil Rights

Act of 1992, as amended, Chapter 760 et seq., Florida Statutes, the Plaintiff has

been substantially damaged, in that he has lost wages, associated job benefits; and

in addition, he has sustained compensatory damages, based upon emotional

distress, associated with the wrongful, unlawful and discriminatory termination

that lead to his discharge from Defendant’s employment.

      76.    As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      77.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.


                                         13
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 14 of 18



      78.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                             FOURTH CAUSE OF ACTION
                            (AGE DISCRIMINATION - ADEAA)

      79.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 37 of this complaint with the same force and effect as if set

forth herein.

      80.       This is an action to remedy retaliation by the Defendant in violation of

the Age Discrimination in Employment Act of 1967 (ADEA), 29 U.S.C. § 262 et

seq., and Amendments (ADEAA).

      81.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the Age Discrimination in Employment Act of 1967

(ADEA), 29 U.S.C. § 262 et seq., and Amendments (ADEAA).

      82.       At all times material hereto, Defendant was an employer within the

meaning of the Age Discrimination in Employment Act of 1967 (ADEA), 29

U.S.C. § 262 et seq., and Amendments (ADEAA), as the Defendant employed

more than 20 employees.

      83.       Plaintiff is a 61 year old Caucasian male.

      84.       Plaintiff is a highly qualified defense litigation attorney with more

than 30 years of defense litigation experience.
                                            14
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 15 of 18



      85.    While employed with Defendant, Plaintiff performed the duties and

responsibilities of his position in a more than satisfactory manner.

      86.    In July of 2018, Defendant’s senior partner told Plaintiff that he was

not getting any younger and that nobody passes the “microscope test”.

      87.    All of the attorney’s that Plaintiff’s remaining cases went to in the

Pensacola office were approximately 25 plus years younger than him and had little

or no litigation experience.

      88.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      89.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Age Discrimination in

Employment Act of 1967 (ADEA), 29 U.S.C. § 262 et seq., and Amendments

(ADEAA), and such action clearly constituted a prohibited employment practice,

contrary to the public policy of the FCRA.

      90.     As a result of the Defendant’s violations of the Age Discrimination in

Employment Act of 1967 (ADEA), 29 U.S.C. § 262 et seq., and Amendments

(ADEAA), the Plaintiff has been substantially damaged, in that he has lost wages,

associated job benefits; and in addition, he has sustained compensatory damages,




                                         15
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 16 of 18



based upon emotional distress, associated with the wrongful, unlawful and

retaliatory demotion that lead to his discharge from Defendant’s employment.

      91.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      92.    Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      93.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Age Discrimination in Employment Act of 1967 (ADEA), 29

U.S.C. § 262 et seq., and Amendments (ADEAA).

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

      a)     Declaring the acts and practices complained of herein are in violation

of Title VII; the Florida Civil Rights Act (FCRA) and ADEAA;

      b)     Enjoining and permanently restraining those violations of Title VII;

the Florida Civil Rights Act (FCRA) and ADEAA;


                                         16
      Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 17 of 18



      c)     Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

      d)     Directing Defendant to place Plaintiff in the position he would have

occupied but for Defendant’s discriminatory treatment of him and making him

whole for all the earnings he would have received but for Defendant’s

discriminatory treatment, including but not limited to, wages (past and future),

pension, and other lost benefits.

      e)     Awarding Plaintiff Front Pay in lieu of reinstatement;

      f)     Awarding Plaintiff liquidated damages;

      g)     Awarding Plaintiff compensatory damages;

      h)     Awarding Plaintiff the costs of this action together with a reasonable

attorney’s fees; and,

      i)     Granting such other and further relief as the Court deems just and

proper in the premises.

                            DEMAND FOR JURY TRIAL

             Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiff demands a trial by jury in this action.




                                           17
Case 3:19-cv-03643-RV-MJF Document 1 Filed 10/07/19 Page 18 of 18



                                    Respectfully submitted,
                                    Dated: October 7, 2019

                                    By: /s/ Clayton M. Connors
                                     CLAYTON M. CONNORS
                                     Florida Bar No.: 0095553
                                     Email: cmc@westconlaw.com
                                     R. JOHN WESTBERRY
                                     Florida Bar No.: 244661
                                     Email: rjw@westconlaw.com
                                     WESTBERRY & CONNORS, LLC.
                                     4400 Bayou Blvd., Suite 32A
                                     Pensacola, Florida 32503
                                     Tel: (850) 473-0401
                                     Fax: (850) 473-1388

                                    Attorney for the Plaintiff:
                                    Gerard Chiesa




                               18
